Exhibit 10.58




AMENDMENT TO MATCHING PRSU AGREEMENT
(_______________)
This is a [First] Amendment to Matching PRSU Agreement (the “Amendment”),
between Tempur Sealy International, Inc. (the “Company”), and
[_________________] (the “Employee” and together with the Company, the
“Parties”).
WHEREAS, the Parties are parties to a Matching Performance Restricted Stock Unit
Award Agreement, dated as of [_________________] (the “Matching PRSU
Agreement”);
WHEREAS, the Matching PRSU Agreement currently provides that upon an “Approved
Retirement”, the Committee may in its discretion continue the vesting of a pro
rata portion (as determined pursuant to the Matching PRSU Agreement) of the
Performance Restricted Stock Units in accordance with the annual vesting
schedule set forth in the Matching PRSU Agreement, subject to the other terms
and conditions of the Matching PRSU Agreement;
WHEREAS, in the Matching PRSU Agreement an Approved Retirement is defined in
part by reference to the term “retirement” as defined in the Company’s
retirement policies as in effect at the applicable time, but the Company has
confirmed that it currently has no Company-wide retirement policies that would
be a suitable reference for this term; and
WHEREAS, the Company wishes to amend the Matching PRSU Agreement to (i) create a
new definition of “Retirement”; (ii) continue to provide the Compensation
Committee the discretion to determine whether any “Retirement” (as redefined)
should constitute an Approved Retirement, and (iii) provide the Compensation
Committee additional discretion to determine whether on an Approved Retirement
all or only part of the unvested Performance Restricted Stock Units (i.e., some
amount other than a pro rata portion as currently provided in the Matching PRSU
Agreement) shall vest.
NOW, THEREFORE, the Parties hereto agree as follows:
1.    Amendment.
(a)    Section 4(e) (“Approved Retirement”) is hereby amended in its entirety to
read as follows:
“(e) Approved Retirement. In the event of the Recipient’s Approved Retirement,
the Committee may at its sole discretion consent to the continued vesting of all
or part of the unvested Performance Restricted Stock Units on the remaining
Vesting Dates and the balance (if any) shall be cancelled and no Stock issued
therefor. Notwithstanding the foregoing no Stock shall be




--------------------------------------------------------------------------------

Exhibit 10.58




issued and all of Recipient’s rights to the unvested Performance Restricted
Stock Units and the related Stock issuable thereunder shall be forfeited, expire
and terminate unless (i) the Company shall have received a release of all claims
from the Recipient in the form customarily used by the Company in connection
with the departures of senior executives (“Release and Waiver”) (and said
Release and Waiver shall have become irrevocable in accordance with its terms)
prior to the next applicable Vesting Date (or if earlier the deadline
established in the form of release delivered by the Company to Recipient for
execution) and (ii) the Recipient shall have complied with the covenants set
forth in Section 10 of this Agreement. If and to the extent the Committee shall
for any reason decline to consent to continued vesting on the Recipient’s
Retirement, then the provisions of subsection (c) above shall instead apply.”
(b)    Section 4(f)(v) (“Retirement”) is hereby amended in its entirety to read
as follows:
“(v) “Retirement” shall mean the voluntary termination of the Recipient’s
employment with the Company or any of its Subsidiaries or Affiliates on or after
reaching the minimum age of fifty-five (55); provided, however, that the sum of
the Recipient’s age plus years of service (counting whole years only) must equal
at least sixty (60) and provided further that there is no basis for the Company
to terminate the Recipient For Cause at the time of Recipient’s voluntary
termination; and”
(c)    Section 4(f) is hereby amended by adding the following as a new clause
(vi):
“(vi) “Approved Retirement” shall mean any Retirement of the Recipient the
Committee determines in its sole discretion shall be treated as an “Approved
Retirement” for purposes of this Agreement.”
2.    No Other Amendments. Except as expressly set forth above, the Matching
PRSU Agreement remains in full force and effect in accordance with its terms.
3.    Defined Terms. Capitalized terms used herein without definition have the
meanings given them in the Matching PRSU Agreement.
4.    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Amendment delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Amendment.




--------------------------------------------------------------------------------

Exhibit 10.58




IN WITNESS WHEREOF, the Parties have executed this First Amendment to Matching
PRSU Agreement as of this ____ day of ________________, 201[_].
The Company

TEMPUR SEALY INTERNATIONAL, INC.


By: ________________________________
Name:    
Title:    
Employee
____________________________________



